577 S.E.2d 622 (2003)
357 N.C. 41
Ralph G. WILLEY, Guardian Ad Litem for Elizabeth Mullins, Minor Daughter of William Henry Mullins, Deceased, Employee.
v.
WILLIAMSON PRODUCE, Employer,
The Goff Group, Carrier.
No. 159A02.
Supreme Court of North Carolina.
March 28, 2003.
*623 Keel O'Malley, L.L.P., by Susan M. O'Malley, Tarboro, for plaintiff-appellant.
Lewis & Roberts, P.L.L.C., by John H. Ruocchio, Raleigh, for defendant-appellees.
Teague, Campbell, Dennis & Gorham, L.L.P., by Linda Stephens, Raleigh, on behalf of the North Carolina Association of Defense Attorneys, amicus curiae.
Mark T. Sumwalt, P.A., by Vernon Sumwalt, Charlotte, on behalf of the North Carolina Academy of Trial Lawyers, amicus curiae.
PER CURIAM.
For the reasons stated in the dissenting opinion, we reverse the decision of the Court of Appeals.
REVERSED.